QBfficeof toe $Btornep @enerat
                                          Mate      of ?Eexae’
DAN MORALES                                 November 7,1997
 A-rr0RNF.Y
        GENERAL
   The Honorable Steven D. Wolens                     Opinion No. DM-455
   Chair, State Affairs Committee
   Texas House of Representatives                     Re: Whether the City of Houston may participate
   P.O. Box 2910                                      in the Harris County-Houston Sports Authority
   Austin, Texas 78768-2910                           (RQ-1015)

   Dear Representative Wolens:

           You have requested our opinion as to whether the City of Houston may participate in the
   Harris County-Houston Sports Authority (the “authority”) created pursuant to House Bill 92. See
   Act ofMay 22,1997,75th Leg., RS., ch. 551,1997 Tex. Sess. Law Serv. 1929. Harris County and
   the City of Houston established the authority as of September 1, 1997. See Attorney General
   Opinions DM-454 (1997), DM-453 (1997).

          Section 7 of House Bill 92 provides, in relevant part:

                  Notwithstanding any other provision of Chapter 334 or 335, Local
              Govemment Code, as added by this Act, an election to approve a sports and
              community venue project, to approve a method of tinancing for the venue
              project, other than the imposition of a sales and use tax or a facility use tax,
              or to create a sports and community venue district in a specific county or
              municipality is not necessary if, at an election held before the effective date
              of this Act, the voters of that county, or of the county in which the
              municipality or district is primarily located authorized the establishment and
              operation of new or renovated stadimns, arenas, or other facilities for
              professional sports teams.

   Harris County held the election referenced by section 7 on November 5,1996, and a majority of the
   voters approved the following ballot proposition:

              Authorizing Harris County to establish and operate new or renovated
              stadiums, arenas, and other facilities for professional baseball and football
              teams, provided that no county real or personal property taxes are spent to
              acquire, construct, or equip these facilities.

   Although the overwhelming majority of the geographical area of the City of Houston lies in Harris
   County, portions of the city extend into Montgomery and Fort Bend Counties. Because the 1996
   election was conducted under the terms of a statute which applied only to counties, City of Houston
 The Honorable Steven D. Wolens - Page 2         (DM-455)




voters in Montgomery and Fort Bend Counties did not participate. Consequently, you ask whether
the City of Houston may participate in and operate the Harris County-Houston Sports Authority
“‘without conducting a city-wide referendum” either “prior to” or “subsequent to the effective date
of House Bill 92.”

         Harris County and the City of Houston established the authority under newly-enacted chapter
335, Local Government Code, which provides for the creation of a sports and community venue
district composed of “a county and a municipality.” Section 7 authorizes the creation of a venue
district under chapter 335 provided “the voters. . of the county in which the municipality or district
isprimariry located” gave their approval. No municipal election is required. The voters of Harris
County, in which the City of Houston is primarily located approved the ballot proposition. Thus,
under the terms of section 7, the City of Houston may participate in the authority without conducting
a separate election.

         You also express concern that City of Houston voters outside of Harris County have been
 disentianchised by the failure of section 7 to permit them to vote on the matter of the City of
 Houston’s inclusion in the authority. As we noted in Opinion DM-453, neither the state nor federal
 constitutions require an election prior to the imposition of the taxes authorized by House Bill 92.
 In our opinion, the legislature might reasonably have concluded that an election limited to Harris
’County was sufficient to authorize the inclusion of the City of Houston in the authority.

                                        SUMMARY

               The City of Houston is authorized to participate in the Harris County-
            Houston Sports Authority (the “authority”) created pursuant to House Bill 92,
            Act of May 22,1997,75th Leg., ch. 551,1997 Tex. Sess. Law Serv. 1929.




                                               DA.N MORALES
                                               Attorney General of Texas

 JORGE VEGA
 First Assistant Attorney General

 SARAH J. SHIRLEY
 Chair, Opinion Committee

 Prepared by Rick Gilpin
 Assistant Attorney General




                                                p.   2548